

Exhibit 10.11
 


 


Exhibit 10.11


 


 


 
United Bank
 
Annual Incentive Plan
 
2007 Plan Summary
 


 


 
March, 2007
 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

2007 Annual Incentive Plan
 

--------------------------------------------------------------------------------

 
Introduction and Objective
 
United Bank’s Annual Incentive Plan is designed to recognize and reward
employees for their collective contribution to the Bank’s success.  The Plan
focuses on the financial measures that are critical the Bank’s growth and
profitability. Individually and collectively, we all have the ability to
influence and drive our success.  Employees who exhibit superior performance and
contribute most to our success will receive additional rewards.  This document
summarizes the elements and features of the Plan.
 
In short, the objectives of the Incentive Plan are to:
 
·
Align all of the Bank’s employees with critical bank goals and objectives

 
·
Encourage teamwork and collaboration across all areas of the Bank – our
collective contributions will drive improved business results

 
·
Motivate and reward the achievement of specific, measurable  performance
objectives

 
·
Provide competitive total compensation opportunities

 
·
Enable the Bank to attract, motivate and reward talented management

 


 
Eligibility
 
·
All Bank employees will be eligible to participate in the Incentive Plan with
the exception of commissioned Financial Services Representatives.  Personal
Bankers can participate in the Bank portion of the plan, but not the individual
incentive modifier.

 
·
New employees will receive pro-rated awards based on date of hire.

 
·
Part-time staff and employees who work a partial year will receive pro-rated
awards based on hours worked.

 
·
Participants must maintain a performance level of “meets most requirements” to
be eligible for a full incentive award.   Participants who have a performance
level of “meets some requirements” will be eligible for a 50% incentive award

 
·
Participants must be an active employee as of the award payout date to receive
an award, unless they have retired from United Bank or are out on a
disability.  Individuals who retire during the plan year will receive a
pro-rated award.

 


 
Performance Period
 
The performance period and plan operates on a calendar year basis (January 1st–
December 31st).   Actual payout awards are made in cash following year-end after
Bank financial results and performance is known.



 
1

--------------------------------------------------------------------------------

 

Incentive Payout Opportunity
 
Each participant will have a target incentive opportunity and range of potential
payout that is expressed as a percentage of base salary.   Incentive targets are
based on competitive market practice and reflect the amount of incentive to be
paid for meeting goals. Threshold performance will pay out less and achieving
stretch performance will payout more.  Performance below threshold will result
in no payout.
 
The table below shows incentive targets and ranges by role/level:
 


 

 
Annual Incentive as % of Base Salary
Grade Level
Below
Threshold
 
Threshold
(minimum
performance for
payout – 27% of
target)
Target
(expected
performance )
Stretch
(exceptional
performance -
136% of target)
27
0%
8.1%
30%
40.8%
25-26
0%
6.75%
25%
34.0%
22-24
0%
5.4%
20%
27.2%
18-21
0%
4.05%
15%
20.4%
11-17 &
Personal
Bankers
0%
1.89%
7%
9.52%



Incentive Plan Measures
 
Bank performance will be the primary performance measure for award
payouts.  Actual incentive plan payouts will vary based on the achievement of
predefined Bank performance goals.  The Bank performance goals for 2007 are net
operating income, deposit growth and loan growth.  The table below shows the
weight and specific performance goals at threshold, budget and stretch for 2007:
 

 
2007 Performance Goals
Performance
Goal
Weight
Threshold
Budget
Stretch
Net Income
60%
$3.6 million
$3.8 million
$8.0 million
Deposit Growth
20%
6.13%
6.9%
13.62%
Loan Growth
20%
6.8%
7.8%
15.11%



 
Performance targets and ranges for each measure are set in advance of each plan.
A minimum achievement of the threshold level of performance is required for the
plan to pay for each component.
 
Individual performance is also a critical element of the proposed incentive
plan.  Therefore, the Plan provides all employees, with the exception of
Personal Bankers, the ability to modify the Bank incentive award +/- 15% to
recognize individual employee contributions to Bank success.  Individual
performance modifiers will be based on the discretion of the manger to
recommend.
 


2

--------------------------------------------------------------------------------


 
Incentive Award Calculation
 
At the end of each plan year, there will be two levels of performance
assessment:
 
 
1.
Bank performance is assessed based on our achievement relative to the defined
Bank performance goals. Actual payouts will vary based on performance and can
range from 0% (if threshold performance is not achieved) to 150% of target award
(if all goals reach stretch levels of performance).  For each performance goal,
the percentage of target achieved will be interpolated between target and
stretch or between target and minimum.  These results will then be averaged
based on the assigned weights for each performance goals.  A final performance
multiplier will be developed to represent the Bank’s performance.

 
 
2.
Individual employee performance is assessed and the individual multiplier will
be applied to the overall bank performance multiplier to determine the incentive
award.

 
Awards will be calculated and payments made (if awards are earned) as soon as
practical after the end of each year.  These awards will cover results for the
Plan year immediately preceding the award payment date.
 
Step 1:  Determine Bank performance
 
Using a bank performance matrix, a final bank multiplier is determined.  (The
example shows bank performance indicated as “bold italic”).  The performance
assumptions for this example are:
 
§
Net Income: $3,800 (at target)

 
§
Total Deposit Growth: 6.9% (below target)

 
§
Total Loan Growth: 7.8% (above target)



The bank performance multiplier in this example is determined as follows:
 
60% + 15% + 23.5% = 98.5%
 
Weight
60%
20%
20%
Payout
(as percentage of target)
Net Income
Award
Percentage
Total
Deposit
Growth
Award
Percentage
Total
Loan
Growth
Award
Percentage
Threshold
50.00%
$5,600
30.00%
6.16%
10.00%
7.00%
10.00%
 
62.50%
$5,950
37.50%
6.82%
12.50%
7.75%
12.50%
 
75.00%
$6,300
45.00%
7.48%
15.00%
8.50%
15.00%
 
87.50%
$6,650
52.50%
8.14%
17.50%
9.25%
17.50%
Target
100.00%
$3,800
60.00%
7.80%
20.00%
6.90%
20.00%
 
108.75%
$7,350
65.25%
9.46%
21.75%
10.75%
21.75%
 
117.50%
$7,700
70.50%
10.12%
23.50%
11.50%
23.50%
 
126.25%
$8,050
75.75%
10.78%
25.25%
12.25%
25.25%
Stretch
135.00%
$8,400
81.00%
11.44%
27.00%
13.00%
27.00%



 
Step 2:  Determine Individual Performance Multiplier
 
If Individual Multiplier = 110%, the incentive calculation would be:
 
98.5% x 110% = 108.4% of target incentive award
 


3

--------------------------------------------------------------------------------


 
Terms and Conditions
 

--------------------------------------------------------------------------------


Participation
All employees with the exception of commissioned Financial Services
Representatives are eligible to participate in the Plan.  Personal Bankers are
eligible for the Bank portion of the incentive payout only.  New employees are
eligible for a prorated award.
 
Effective Date
This Program is effective January 1, 2007 to reflect plan year January 1, 2007
to December 31, 2007.  The Plan will be reviewed annually by the Bank’s Board
and Executive Management to ensure proper alignment with the Bank’s business
objectives.  United Bank retains the rights as described below to amend, modify
or discontinue the Plan at any time during the specified period. The Incentive
Plan will remain in effect until December 31, 2007.
 
Program Administration
The Plan is authorized by the Board of Directors.  The Board of Directors has
the sole authority to interpret the Plan and to make or nullify any rules and
procedures, as necessary, for proper administration.  Any determination by the
Board of Directors will be final and binding on all participants.


Program Changes or Discontinuance
United Bank has developed the plan based on existing business, market and
economic conditions.  If substantial changes occur that affect these conditions,
United Bank may add to, amend, modify or discontinue any of the terms or
conditions of the plan at any time.


The Board of Directors may, at its sole discretion, waive, change or amend any
of the Plan as it deems appropriate.


Incentive Award Payments
Awards will be paid as a cash bonus before the end of the first quarter
following the Plan year.   Awards will be paid out as a percentage of a
participant’s effective base salary as of December 31st for a given calendar
year. Incentive awards will be considered taxable income to participants in the
year paid and will be subject to withholding for required income and other
applicable taxes.
 
Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of United Bank. Nothing
contained in the Plan, and no action taken pursuant to the provisions hereof,
will create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between United Bank or the CEO and the participant or any
other person. Nothing herein will be construed to require United Bank or the CEO
to maintain any fund or to segregate any amount for a participant’s benefit.
 
Program Funding
The Plan is funded and accrued based on Bank performance results for a given
year.  Achieving higher levels of performance will increase the Plan payouts to
participants.  Similarly, achieving less than target performance will reduce the
Plan payouts.  If the Bank does not achieve its threshold bank performance goal,
the Plan will not be paid.
 
New Hires, Reduced Work Schedules, Promotions, and Transfers
Participants who are not employed by United Bank at the beginning of the Plan
year will receive a pro rata incentive award based on their length of employment
during a given year.
 
 
4

--------------------------------------------------------------------------------


 
Part time employees are eligible to participate.  Their award percentage will
reflect their earned compensation based on actual hours worked.  A participant
whose work schedule changes during the year will be eligible for prorated
treatment that reflects his/her time in the different schedules.
 
If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target incentive award opportunity on
a pro rata basis (i.e. the award will be prorated based on the number of months
employed in the respective positions.)
 
Termination of Employment
If a Plan participant is terminated by the Bank, no incentive award will be
paid.  To encourage employees to remain in the employment of United Bank, a
participant must be an active employee of the Bank on the date the incentive is
paid to receive an award. (See exceptions for death, disability and retirement
below.)
 
Disability, Death or Retirement
If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her bonus award for the Plan
period shall be prorated so that no award will be earned during the period of
long-term disability.
 
In the event of death, United Bank will pay to the participant’s estate the pro
rata portion of the award that had been earned by the participant.
 
Individuals who retire during the plan year will receive a pro-rata portion of
the award based on the retirement date.
 
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by Board of Directors
will be final and binding.
 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the plan to which the employee would otherwise be entitled will be
revoked.
 
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
 
Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of United Bank, nor will the Plan interfere with the right of United
Bank to discharge any participant at any time.
 
In the absence of an authorized, written employment contract, the relationship
between employees and United Bank is one of at-will employment. The Plan does
not alter the relationship.
 
This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Massachusetts.
 
 
5

--------------------------------------------------------------------------------


 
 
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.
 
This plan is proprietary and confidential to United Bank and its employees and
should not be shared outside the organization.
 
 
 
 
 
6
 
 

 